district court abused its discretion by admitting prior bad act evidence, (5)
                the State improperly commented on Marquez's refusal to provide a DNA
                sample and his request for an attorney, (6) the district court abused its
                discretion in denying Marquez's proffered jury instruction regarding
                opinion evidence, and (7) cumulative error warrants reversal of the
                judgment of conviction. We conclude that each of Marquez's arguments
                lacks merit, and therefore, we affirm the judgment of conviction. The
                parties are familiar with the facts and procedural history of this case, and
                we do not recount them further except as is necessary for our disposition.
                The district court properly denied Marquez's motion to dismiss counsel
                            Marquez argues that the district court erred in denying his
                motion to dismiss his counsel, Robert Lucherini, and appoint substitute
                counsel and that a full evidentiary hearing should have been conducted to
                determine Lucherini's effectiveness. Marquez also argues that the district
                court erred by not discharging his counsel due to a lack of communication
                during the pretrial phase." We disagree.
                            At a hearing on July 21, 2010, three weeks prior to the
                scheduled jury trial, the district court heard Marquez's motion to
                substitute counsel. The district court expressed concern regarding the
                timeliness of Marquez's motion and explained that granting Marquez's
                motion would result in a delay of trial. Nonetheless, the district court
                agreed to review Marquez's exhibits and render a decision at the August 4,


                      'Because Marquez appeals the district court's denial of his motion to
                substitute counsel, his ineffective assistance of counsel concerns are not
                properly before this court. The proper vehicle for ineffective assistance of
                counsel claims is through a timely post-conviction petition for a writ of
                habeas corpus. Evans v. State, 117 Nev. 609, 622, 28 P.3d 498, 507 (2001).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                2010, calendar call. After two weeks of consideration, the district court
                denied the motion for substitution of counsel. Due to court scheduling
                conflicts and defense counsel's notification that CPS documents still
                needed to be analyzed and supplied to the State, the trial was continued.
                            We review a district court's denial of a motion to dismiss
                counsel for an abuse of discretion. Garcia v. State, 121 Nev. 327, 337, 113
                P.3d 836, 843 (2005). "[A] defendant in a criminal trial does not have an
                unlimited right to the substitution of counsel." Id. at 337, 113 P.3d at 842.
                To demonstrate a Sixth Amendment violation, a defendant must show
                sufficient cause. Id. (noting that sufficient cause would be "a complete
                collapse of the attorney-client relationship"). When reviewing a denial of a
                motion to substitute counsel, we consider the following three factors: "(1)
                the extent of the conflict between the defendant and his or her counsel, (2)
                the timeliness of the motion and the extent to which it will result in
                inconvenience or delay, and (3) the adequacy of the court's inquiry into the
                defendant's complaints." Id. at 337, 113 P.3d at 842-43 (citing Young v.
                State, 120 Nev. 963, 968, 102 P.3d 572, 576 (2004)).
                            As to the extent of the conflict, Marquez argues that
                Lucherini's pretrial investigations were inadequate and that Lucherini
                failed to communicate with him for six months. However, Marquez does
                not argue that a complete collapse in the attorney-client relationship
                occurred, and it does not appear that such a collapse existed. Lucherini's
                pretrial investigation does not appear to be wholly inadequate. The record
                indicates that Lucherini did conduct investigation, as he alluded to
                discovery his investigator obtained from CPS at the August 2010 calendar
                call. Further, Marquez failed to specify what relevant evidence he
                believed would have resulted from a more thorough investigation.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                Lucherini also does not appear to have ignored Marquez's attempts to
                communicate. The record reveals at least five instances of contact
                between Marquez and his attorney. Additionally, Marquez did not
                indicate any dissatisfaction with his representation until he filed his
                motion a few weeks before trial, despite his allegation that Lucherini had
                not communicated with him for six months. See Garcia at 337-38, 113
                P.3d at 843 (where the defendant made allegations of, among other things,
                failure to communicate and failure to investigate, but same was belied by
                the record, denying the motion to substitute counsel was proper).
                            As for the timeliness of the motion and the chances of trial
                delay, Marquez's motion was presented three weeks before trial. Granting
                Marquez's motion would have resulted in inconvenience and delay. We
                also note that this was the first time Marquez alleged any problems
                between he and his counsel. This too is factually similar to Garcia. See id.
                at 338-39, 113 P.3d at 843 (where the defendant brought his motion to
                substitute counsel at calendar call and never alleged a problem with
                counsel in the time between appointment and trial, defendant's motive
                was held suspect and the motion was denied as it would have resulted in
                inconvenience or delay).
                            Although the district court's oral inquiry was brief, we
                conclude it was adequate. A review of the record reveals that the
                "attorney log" attached to Marquez's motion, which was expressly taken
                under advisement by the district court judge, was very in-depth and
                provided the same information that would have been provided at a
                hearing. Since Marquez admitted in this "attorney log" to at least five
                occasions of attorney contact, including discussions regarding plea
                bargains and a conversation with an investigator, it was reasonable for

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
the district court to deny Marquez's motion. See id. at 339, 113 P.3d at
843-44 (an in camera hearing may be unnecessary given the particular
circumstances of a case, such as where communication between attorney
and client is established by other means).
               Further, the actual start date of trial, six months later,
alleviated any prejudice regarding the alleged lack of communication and
investigation. This appears confirmed by the fact Marquez never renewed
his motion for substitution. See Young, 120 Nev. at 969, 102 P.3d at 576
(the extent of conflict was evidenced, in part, by defendant filing multiple
motions to substitute counsel). Accordingly, the district court did not
abuse its discretion in denying Marquez's motion to dismiss counsel and
for appointment of alternate counsel.
The district court did not abuse its discretion in refusing to permit
Marquez to recall V.V. and Pamela
               Marquez argues that the district court did not have discretion
to prevent him from recalling principal State witnesses V.V. and Pamela,
and that doing so denied his rights to present a defense and to a fair trial.
Marquez insists that he needed to recall V.V. and Pamela after the
testimonies of V.V.'s biological father and stepfather. We disagree.
               The district court has discretion to deny a party's request to
recall a witness for additional cross-examination when the party already
had an "abundant opportunity to draw out his case." Collins v. State, 88
Nev. 9, 13-14, 492 P.2d 991, 993 (1972). We will not reverse the district
court's decision unless there was an abuse of discretion. Id. at 14, 492
P.2d at 993.
               On the assumption that the State intended to call V.V. and
Pamela early in its case-in-chief, before the presentation of evidence by
either side even began, Marquez requested that the court allow him to


                                        5

                                                                                1
                question Pamela and V.V. again following the testimony of V.V.'s father
                and stepfather. The district court denied this request, instead allowing
                Marquez abundant leeway to exceed the scope of direct during cross-
                examination and recross-examination of both V.V. and Pamela.
                            A trial judge has broad authority to manage his or her
                courtroom to ensure that business is conducted efficiently and fairly. NRS
                50.115(1). We conclude that the district court judge was properly
                managing the courtroom when he denied Marquez's requests to recall the
                witnesses and that the decision to do so did not infringe on Marquez's
                right to present a defense. This is true for two reasons. First, Pamela
                actually testified following V.V.'s father and stepfather. Thus, any
                argument as to the need to recall her was moot, since Marquez was given
                an abundant opportunity to draw out his theories of defense during her
                cross-examination. Second, as for V.V., we note that Marquez presented
                multiple reasons, before trial even started, why he believed he needed to
                recall V.V. after the testimony of her biological father and stepfather. The
                district court gave Marquez significant leeway and an abundant
                opportunity to develop his speculative defense theories during V.V.'s cross-
                examination. That these theories never came to fruition does not equate
                to Marquez being denied the right to present a defense. Additionally, the
                district court clearly articulated that it sought to protect V.V. from
                harassment, and therefore we conclude that the district court properly
                exercised its discretion by not requiring V.V., a minor child, to return the
                next day. Therefore, the district court did not abuse its discretion or
                preclude Marquez from presenting his defense.
                Marquez failed to demonstrate judicial bias
                            Marquez argues that the district court exceeded its proper role
                as the governor of the trial. Specifically, Marquez alleges that the district
SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
court judge revealed bias to the jury by his actions and words, which
prejudiced him and denied him due process. We disagree.
            Marquez did not object to judicial bias at trial, so we review
the district court's conduct for plain error. See Green v. State, 119 Nev.
542, 545, 80 P.3d 93, 95 (2003). Marquez must show the asserted error
affected his substantial rights, by causing "actual prejudice or a
miscarriage of justice." Id. We presume a judge's impartiality, and the
party asserting judicial bias must establish sufficient grounds for
disqualification based on facts rather than speculation. Rippo v. State,
113 Nev. 1239, 1248, 946 P.2d 1017, 1023 (1997).
            Although some of the comments made by the district court
may not have been necessary, we conclude that none of the district court's
comments demonstrated judicial bias. The district court's comments did
not show that it had closed its mind to the evidence. See Cameron v.
State, 114 Nev. 1281, 1283, 968 P.2d 1169, 1171 (1998) ("[R]emarks of a
judge made in the context of a court proceeding are not considered
indicative of improper bias or prejudice unless they show that the judge
has closed his or her mind to the presentation of all the evidence.").
Rather, the district court simply maintained order in its courtroom and
protected witnesses. In reviewing the trial record as a whole, we conclude
that the district court's actions did not affect Marquez's substantive rights
and were not of such magnitude to create an unfair trial ambience. See
McNair v. State, 108 Nev. 53, 62, 825 P.2d 571, 577 (1992) (improper
judicial actions must be "so pervasive and of such a magnitude that the
trial ambiance is discernibly unfair to the defendant when viewed from
the cold record on appeal").




                                      7
                The district court did not abuse its discretion in permitting Pamela to
                testify to prior domestic violence
                            Marquez argues that the wrongful admission of irrelevant,
                prejudicial, and uncharged other crimes as bad act evidence deprived him
                of his due process and violated his right to a fair trial. Marquez argues
                that he was "blindsided" by Pamela's testimony about battery, domestic
                violence, and threats to her life. We disagree.
                            Marquez failed to preserve the argument that Pamela's
                domestic violence testimony was impermissible bad act evidence, and only
                objected to the line of questioning as being unfairly prejudicial. Therefore,
                we only review the issue for plain error. See Green 119 Nev. at 545, 80
                P.3d at 95; Merica v. State, 87 Nev. 457, 462, 488 P.2d 1161, 1163-64
                (1971) (the defendant's failure to specifically object on the grounds urged
                on appeal precluded appellate consideration of those grounds).
                            Generally, evidence of prior bad acts is inadmissible for the
                purpose of showing that a person acted in conformity with the previous
                bad act. NRS 48.045(1). However, a district court may admit evidence of
                other crimes, wrongs, or acts "for any relevant nonpropensity purpose,"
                when certain procedural requirements and criteria are met. See Bigpond
                v. State, 128 Nev. at „ 270 P.3d 1244, 1249 (2012); NRS 48.045(2).
                Even if the district court does not conduct a Petrocelli hearing to review
                bad act evidence outside the presence of the jury, reversal is not mandated
                where: "(1) the record is sufficient for this court to determine that the
                evidence is admissible under the test for admissibility" established by
                Tinch v. State, 113 Nev. 1170, 1176, 946 P.2d 1061, 1064-65 (1997); or (2)
                "the result would have been the same if the trial court had not admitted
                the evidence." Rhymes v. State, 121 Nev. 17, 22, 107 P.3d 1278, 1281
                (2005) (internal quotations omitted).
SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A
                               One of Marquez's defense theories involved attacking Pamela's
                  character as a mother and V.V.'s home environment. Pamela admitted
                  that at first, she did not believe V.V.'s allegations. Outside the presence of
                  the jury, the State discussed how Pamela's disbelief may have been
                  attributable to Marquez's manipulation of Pamela through domestic
                  abuse. The State informed the district court of its intention to stay away
                  from Marquez's past physical and mental abuse on direct examination,
                  however, the State cautioned the defense about the fine line they were
                  walking "before they open [the] door" about why Pamela initially
                  disbelieved her daughter. Prior to eliciting the domestic violence
                  testimony, the State even warned Marquez that it would attempt to admit
                  the domestic violence testimony if Marquez attempted to question
                  Pamela's belief. As such, Marquez was not "blindsided" by Pamela's
                  responses.
                               Despite the bench conference, during Marquez's recross-
                  examination of Pamela, his counsel asked a question to which Pamela
                  answered with a disclosure of the domestic violence. Following this
                  exchange, the State requested another bench conference seeking a ruling
                  allowing the domestic violence evidence since Marquez's counsel opened
                  the door. Marquez claimed such evidence was unfairly prejudicial because
                  the abuse was uncorroborated. The district court permitted the State to
                  follow up on Marquez's questions. After the State's questioning regarding
                  the domestic violence evidence, Marquez's counsel attempted to attack
                  Pamela's credibility with questions designed to show that she never called
                  the police and that no one else heard the abuse despite the fact she lived
                  in apartments and hotels.



SUPREME COURT
        OF
     NEVADA
                                                         9
(0) 1947A    •7
                            We conclude that Marquez opened the door to the domestic
                violence testimony and thus, invited any error. Marquez was aware of
                domestic violence allegations and clearly provoked Pamela's answer
                during his line of questioning. Further, he reiterated the allegations by
                attacking lack of corroboration. See Pearson v. Pearson, 110 Nev. 293,
                297, 871 P.2d 343, 345 (1994) (holding plain error does not exist when the
                complaining party contributed to the error because a defendant "will not
                be heard to complain on appeal of errors which he himself induced or
                provoked the court or the opposite party to commit" (citation and internal
                quotation omitted)). The State properly expounded on the testimony in an
                attempt to rehabilitate Pamela's credibility. See Rippo v. State, 113 Nev.
                at 1253, 946 P.2d at 1026 (holding that where defense counsel opened the
                door on cross-examination in an attempt to portray a witness as mentally
                unstable, the State properly attempted to rehabilitate his credibility); see
                also Wesley v. State, 112 Nev. 503, 513, 916 P.2d 793, 800 (1996) (holding
                that defense counsel opened the door to the prosecutor's comments on
                cross-examination, which attempted to rehabilitate the witness's
                credibility). Additionally, even if the domestic violence allegation was
                impermissible bad act evidence, we conclude that there was no plain error
                because this short segment of testimony did not change the outcome of the
                case. See Rhymes, 121 Nev. at 22, 107 P.3d at 1281.
                The State did not improperly comment on Marquez's refusal to submit to a
                DNA test
                            Marquez argues that the State improperly commented on his
                valid constitutional privileges by questioning him about his refusal to
                provide a DNA sample, which violated his Fifth and Sixth Amendment
                rights and denied him due process. We disagree.


SUPREME COURT
        OF
     NEVADA
                                                     10
(0) 1947A
                              Marquez failed to object to the State's questioning regarding
                his refusal to submit to a DNA test, and even agreed to such questioning
                on three separate occasions. Marquez also consented to the admission of
                the DNA consent form, which showed Marquez's refusal to submit his
                DNA. Therefore, we review for plain error. Green, 119 Nev. at 545, 80
                P.3d at 95.
                              We conclude that Marquez opened the door to the DNA
                questioning by discussing DNA while attacking the thoroughness of the
                police investigation. The State's reference to Marquez's refusal to provide
                a DNA sample was meant to rebut Marquez's own testimony that police
                failed to complete a thorough investigation, inclusive of testing suspects'
                DNA. See Wesley v. State, 112 Nev. at 513, 916 P.2d at 800 (holding that
                defense counsel opened the door to the prosecutor's comments on cross-
                examination); see also U.S. v. Whitworth, 856 F.2d 1268, 1285 (9th Cir.
                1988) ("Under the rule of curative admissibility, or the 'opening the door'
                doctrine, the introduction of inadmissible evidence by one party allows an
                opponent, in the court's discretion, to introduce evidence on the same issue
                to rebut any false impression that might have resulted from the earlier
                admission."). Therefore, since Marquez invited any error, there was no
                actual prejudice to him, and the DNA questioning did not affect his
                substantive rights. See Green, 119 Nev. at 545, 80 P.3d at 95.
                The State did not improperly comment on Marquez's invocation of his
                right to counsel during its closing
                              Marquez also argues that his request for an attorney should
                not have been used against him at a later court proceeding. Marquez
                claims the prosecutor emphasized his invocation of his Fifth and Sixth
                Amendment privileges in closing rebuttal argument. We disagree.


SUPREME COURT
        OF
     NEVADA
                                                      11
(09 1947A
                              Generally, we employ a two-step analysis to review claims of
                  prosecutorial misconduct. Valdez v. State, 124 Nev. 1172, 1188, 196 P.3d
                  465, 476 (2008). The first step requires this court to ascertain whether the
                  prosecutor's conduct was improper. Id. If we determine that the conduct
                  was improper, the second step requires review for harmless error and to
                  "determine whether the improper conduct warrants reversal." Id.
                  However, harmless error review only applies if a defendant has preserved
                  the error for appeal by objecting to the prosecutor's conduct at trial.
                  Valdez, 124 Nev. at 1190, 196 P.3d at 477. The purpose of objecting to
                  misconduct at trial is so that the district court can "rule upon the
                  objection, admonish the prosecutor, and instruct the jury." Hernandez v.
                  State, 118 Nev. 513, 525, 50 P.3d 1100, 1109 (2002). See also Parker v.
                  State, 109 Nev. 383, 391, 849 P.2d 1062, 1067 (1993) ("[T]o preserve the
                  issue of prosecutorial misconduct for appeal, the defendant must raise
                  timely objections and seek corrective instructions."). When an objection is
                  not preserved, we instead review for plain error. Valdez, 124 Nev. at 1190,
                  196 P.3d at 477.
                              Marquez did not object during the State's closing rebuttal
                  argument when mention was made that he sought to invoke counsel; thus,
                  we review for plain error. Id. In context, the State's comment only
                  pointed out inconsistencies between Marquez's testimony and the police
                  interview transcript for impeachment purposes. See Leonard v. State, 117
                  Nev. 53, 81, 17 P.3d 397, 414 (2001) ("[A] criminal conviction is not to be
                  lightly overturned on the basis of a prosecutor's comments standing
                  alone." (quoting United States v. Young, 470 U.S. 1, 11 (1985))). The
                  comment did not imply guilt from Marquez's request for counsel.
                  Furthermore, Marquez was the one who first mentioned asking for an

SUPREME COURT
       OF
     NEVADA
                                                       12
(0) 1947A <   •
                attorney multiple times during his testimony. Marquez's counsel also
                consented to questions regarding invoking the right to an attorney.
                            Because the brevity of the comment, in the context of closing,
                was not unfairly prejudicial, we conclude that the State's comment does
                not constitute plain error. See Pacheco v. State, 82 Nev. 172, 179-80, 414
                P.2d 100, 104 (1966) (concluding that the prosecutor's objectionable
                rebuttal remark regarding rehabilitation did not warrant reversal when
                defense counsel initiated the subject of rehabilitation).
                The district court did not abuse its discretion in denying Marquez's jury
                instruction regarding opinion evidence
                            Marquez argues that the district court erred in denying his
                proposed jury instruction concerning opinion evidence. Marquez also
                argues that the State's admitted instruction on opinion evidence did not
                highlight the extreme importance of factual evidence in this case. We
                disagree.
                            "The district court has broad discretion to settle jury
                instructions, and this court reviews the district court's decision for an
                abuse of that discretion or judicial error." Crawford v. State, 121 Nev.
                744, 748, 121 P.3d 582, 585 (2005). "Jury instructions that tend to confuse
                or mislead the jury are erroneous." Carver v. El-Sabawi, 121 Nev. 11, 14,
                107 P.3d 1283, 1285 (2005). A party has "no right to have requested
                instructions given when they do not correctly state the law." Harris v.
                State, 83 Nev. 404, 407, 432 P.2d 929, 931 (1967). The district court may
                "refuse an instruction when the law in that instruction is adequately
                covered by another instruction given to the jury." Rose v. State, 123 Nev.
                194, 205, 163 P.3d 408, 415 (2007) (internal quotations omitted).




SUPREME COURT
        OF
     NEVADA
                                                      13
(0) 1947A
                            Marquez's denied instruction stated:
                            Opinion evidence cannot be used as factual
                            evidence. The jury can only use factual evidence
                            in their deliberation of the case. The opinion
                            evidence can help people unfamiliar with these
                            issues understand, but opinion evidence cannot be
                            used as fact and cannot be used as factual
                            evidence, and therefore opinion evidence cannot be
                            used as factual evidence to make your decision. It
                            can make you understand the components
                            position, but cannot be used to decide the outcome
                            of the case only factual evidence can do that.
                Marquez's counsel wrote this instruction himself and was unable to cite
                any caselaw or statute to support it. The instruction also does not
                delineate between lay opinion and expert opinion.
                            First, we concur with the district court that the proposed
                instruction is confusing, and conclude that it likely would have confused
                the jury. It does not establish whether it speaks to lay opinions or expert
                opinions. It also contains needless repetition, and we are unsure what is
                meant by "components." As such, it would have been error to give.
                Second, the proposed instruction fails to state correct law. Specifically,
                the language "Mlle jury can only use factual evidence in their
                deliberation" is incorrect, as NRS 50.265 establishes limited circumstances
                where lay opinion can be introduced and considered, while the admission
                and consideration of expert opinion is codified in NRS 50.275 et seq.
                Third, Instruction 9 adequately set forth the correct law governing expert
                witness opinion, while Instruction 7 discussed direct evidence and
                circumstantial evidence, which would include opinions. Therefore, we
                conclude the district court did not abuse its discretion by denying
                Marquez's proposed instruction.


SUPREME COURT
        OF
     NEVADA
                                                    14
(0) 1947A
                Cumulative error does not warrant reversal
                             This court will reverse a conviction when the cumulative effect
                of errors violates a defendant's right to a fair trial. Rose, 123 Nev. at 211,
                163 P.3d at 419. We conclude that any errors do not cumulate to violate
                Marquez's right to a fair tria1. 2
                             Based on the above, we conclude that each of Marquez's
                arguments lack merit. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED



                                                           illi
                                                           • i
                                                              *
                                                                ires,. . .vi         J.
                                                     Gibbons




                cc: Hon. Doug Smith, District Judge
                     Terrence M. Jackson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      2We have considered Marquez's remaining arguments and conclude
                they are without merit.

SUPREME COURT
        OF
     NEVADA
                                                      15
(0) 1947A